Name: Commission Regulation (EEC) No 1095/90 of 30 April 1990 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111 /20 Official Journal of the European Communities 1 . 5 . 90 COMMISSION REGULATION (EEC) No 1095/90 of 30 April 1990 fixing the amount of aid for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ( l), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3870/88 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 ('), as last amended by Regulation (EEC) No 2904/89 (6) ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1989/90 marketing year was fixed by Council Regulation (EEC) No 1246/89 Q ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1247/89 (8); Whereas, since there are no valid activating threshold or guide prices for the 1990/91 marketing year for peas, field beans and sweet lupins, the amount of the subsidy in the case of advance fixing for this marketing year for peas, field beans and sweet lupins has only been calculated provisionally on the basis of the prices valid for the 1989/90 marketing year ; whereas that amount must be applied provisionally only and will have to be confirmed or replaced when the prices and related measures for the 1990/91 marketing year are known, and notably those concerning the application of the guaranteed maximum quantities ; Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price is adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products in the case of field beans intended for animal feed ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 ('), as last amended by Regulation (EEC) No 1238/87 (10), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (") delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (12), as last amended by Regu ­ lation (EEC) No 1636/87 0 OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 110, 29 . 4. 1988, p. 16. (j OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 345, 14 . 12. 1988, p. 21 . 0 OJ No L 219, 28 . 7. 1982, p. 1 . ( «) OJ No L 280, 29 . 9 . 1989, p. 4. 0 OJ No L 129, 11 . 5 . 1989, p. 7. ( ¢) OJ No L 129, 11 . 5. 1989, p . 9. 0 OJ No L 219, 28 . 7. 1982, p. 36. (I0) OJ No L 117, 5 . 5 . 1987, p. 9 . (") OJ No L 133, 21 . 5. 1986, p. 21 . (&lt; 2) OJ No L 164, 24. 6 . 1985, p. 1 . 0 3) OJ No L 153, 13 . 6 . 1987, p. 1 . 1 . 5 . 90 Official Journal of the European Communities No L 111 /21 Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 marketing year, has been fixed by Regulation (EEC) No 2656/89 (2), HAS ADOPTED THIS REGULATION :  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1938 /89 (') ; whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State : Article 1 1 . The amounts of aid provided for in Article 3 of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto. 2. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for peas, field beans and sweet lupins will be confirmed or replaced as from 1 May 1990 to take into account, where appro ­ priate, the effects of the application of the activating price ^ for these products for the 1 990/9 1 marketing year and, particularly those concerning the application of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 1 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 187, 1 . 7 . 1989, p. 68 . O Oj No L 255, 1 . 9 . 1989, p . 71 . No L 111 /22 Official Journal of the European Communities 1 . 5 . 90 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kv) Current 5 1st period 6 2nd period 7 (') 3rd period 8 (') 4th period 9 0 5th period 10 o 6th period 11 (1) Peas used :  in Spain  in Portugal  in antother Member State Field beans used :  in Spain  in Portugal  in another Member State 6,896 6,928 7,164 7,164 6,928 7,164 6,896 6,928 7,164 7,164 6,928 7,164 5,632 5,664 5,900 5,900 5,664 5,900 5,632 5,664 5,900 5,900 5,664 5,900 5,790 5,822 6,058 6,058 5,822 6,058 5,948 5,980 6,216 6,216 5,980 6,216 6,106 6,138 6,374 6,374 6,138 6,374 Products used in animal feed : (ECU per 100 kg) Current 5 1st period 6 2nd period 7 0 3rd period 8 0 4th period 9 0 5th period 10 o 6th period 11 (1 ) A. Peas used :  in Spain  in Portugal  in another Member State B. Field beans used :  in Spain  in Portugal  in another Member State C. Sweet lupins harvested in Spain and used :  in Spain  in Portugal  in another Member State D. Sweet lupins harvested in another Member State and used :  in Spain  in Portugal  in another Member State 11,891 11,958 11,958 11,891 11,958 11,958 13,752 13,842 13,842 13,742 13,832 13,832 11,978 12,044 12,044 11,978 12,044 12,044 13,867 13,956 13,956 13,857 13,946 13,946 10,718 10,784 10,784 10,718 10,784 10,784 13,867 13,956 13,956 13,857 13,946 13,946 10,718 10,784 10,784 10,718 10,784 10,784 13,867 13,956 13,956 13,857 13,946 13,946 10,875 10,941 10,941 10,875 10,941 10,941 13,867 13,956 13,956 13,857 13,946 13,946 11,033 11,099 11,099 11,033 11,099 11,099 13,867 13,956 13,956 13,857 13,946 13,946 10,759 10,830 10,830 10,759 10,830 10,830 13,293 13,387 13,387 13,283 13,377 13,377 1 . 5 . 90 Official Journal of the European Communities No L 111 /23 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 5 1st period 6 2nd period 7 0 3rd period 8 (') 4th period 9 (') 5th period 10 (') 6th period 11 (') Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of German] (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl) :  Portugal (Esc)  United Kingdom ( £)  345,93 63,98 16,91 872,26 1 104,78 55,15 6,138 12 243 18,90 1 431,09 2,843 345,93 63,98 16,91 872,26 1 104,78 55,15 6,138 12 243 18,90 1 431,09 2,843 284,89 52,69 13,81 1 282,32 905,64 46,33 5,156 10 335 : 15,56 1 220,72 3,919 284,89 52,69 13,81 1 282,32 905,64 46,33 5,156 10 335 15,56 1 220,72 3,919 292,52 54,10 14,18 1 316,66 929,89 47,57 5,294 10 612 15,98 1 253,41 4,043 300,15 55,51 14,55 1 351,00 954,14 48,81 5,432 10 888 16,40 1 286,10 4,166 307,78 56,92 14,92 1 385,34 978,40 50,05 5,570 11 165 16,81 1 318,79 4,290 Amounts to be deducted in the case of :  Peas used in Spain (Pta): 41,33,  Peas, and field beans used in Portugal (Esc) : 47,14. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 5 1st period 6 2nd period 7 (') 3rd period 8 (')... 4th period 9 (') 5th period 10 o 6th period 11 (1) Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of -use :  Spain (Pta)  Portugal (Esc) 577,41 106,79 28,23 1 917,47 1 844,08 92,05 10,245 20 436 31,54 2 388,74 6,767 10,33 0,00 581,57 107,55 28,44 1 936,22 1 857,34 92,71 10,319 20 583 31,77 2 405,92 6,837 10,18 0,00 520,73 96,30 25,25 2 343,83 1 655,32 84,67 9,424 18 890 28,45 2 231,23 7,898 10,13 0,00 520,73 96,30 25,25 2 343,83 1 655,32 84,67 9,424 18 890 28,45 2 231,23 7,898 10,13 0,00 528,31 97,70 25,61 2 377,95 1 679,42 85,91 9,561 19 165 28,86 2 263,71 8,021 10,13 0,00 535,94 99,1 1 25,98 2 412,29 1 703,67 87,15 9,699 19 442 29,28 2 296,41 8,144 10,13 0,00 522,95 96,71 25,35 2 353,82 1 662,38 85,04 9,464 18 971 28,57 2 240,75 7,920 10,90 0,00 No L 111 /24 Official Journal of the European Communities 1 . 5. 90 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 52,47 9,70 2,57 236,93 167,58 8,37 0,931 1 857 2,87 217,08 0,889 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 61,21 11,32 2,99 276,36 195,47 9,76 1,086 1 166 3,34 253,20 1,037 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 5 1st period 6 2nd period 7 (') 3rd period 8 0 4th period 9 (') 5th period loo 6th period 11 (1) Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 577,41 106,79 28,23 1 917,47 1 844,08 92,05 10,245 20 436 31,54 2 388,74 6,767 10,33 0,00 581,57 107,55 28,44 1 936,22 1 857,34 92,71 10,319 20 583 31,77 2 405,92 6,837 10,18 0,00 520,73 96,30 25,25 2 343,83 1 655,32 84,67 9,424 18 890 28,45 2 231,23 7,898 10,13 0,00 520,73 96,30 25,25 2 343,83 1 655,32 84,67 9,424 18 890 28,45 2 231,23 7,898 10,13 0,00 528,31 97,70 25,61 2 377,95 1 679,42 85,91 9,561 19 165 28,86 2 263,71 8,021 10,13 0,00 535,94 99,1 1 25,98 2 412,29 1 703,67 87,15 9,699 19 442 29,28 2 296,41 8,144 10,13 0,00 522,95 96,71 25,35 2 353,82 1 662,38 85,04 9,464 18 971 28,57 2 240,75 7,920 10,90 0,00 1 . 5 . 90 Official Journal of the European Communities No L 111 /25 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 52,47 9,70 2,57 236,93 167,58 8,37 0,931 1857 2,87 217,08 0,889 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 61,21 11,32 2,99 276,36 195,47 9,76 1,086 &gt; 166 3,34 253,20 1,037 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) l Current5 1st period6 2nd period7 (') ::: 3rd period8 (') 4th period9 0 5th period10 o 6th period11 (1) Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to he deducted in the case of use in :  Spain (Pta)  Portugal (Esc) 667,90 123,52 32,66 2 287,22 2 133,07 106,48 11,851 23 639 36,49 2 763,09 8,130 13,88 0,00 673,41 124,54 32,93 2 312,07 2 150,65 107,35 11,948 23 834 36,79 2 785,87 8,224 13,72 0,00 673,41 124,54 32.65 3 031,07 2 140,68 109,50 12,187 24 429 36,79 2 885,46 10,380 13.66 0,00 673,41 124,54 32.65 3 031,07 2 140,68 109,50 12,187 24 429 36,79 2 885,46 10,380 13.66 0,00 673,41 124,54 32.65 3 031,07 2 140,68 109,50 12,187 24 429 36,79 2 885,46 10,380 13.66 0,00 673,41 124,54 32,65 3 031,07 2 140,68 109,50 12,187 24 429 36,79 2 885,46 10,380 13,66 . 0,00 645,93 119,46 31,32 2 907,40 2 053,34 105,03 11,690 23 432 35,29 2 767,73 9,916 14,43 0,00 No L 111 /26 Official Journal of the European Communities 1 . 5 . 90 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (FI)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 38,16 7,06 1,87 172,31 121,88 6,08 0,677 1351 2,0,8 157,88 0,647 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 a,oo 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 44,51 8,23 2,18 200,99 142,16 7,10 0,790 1575 2,43 184,15 0,754 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,1679 7,79845 2,04446 198,780 129,596 6,85684 0,763159 1 529,70 2,30358 180,683 0,745440 (') Subject, in cases of advance fixing for the 1990/91 marketing year, to application of the provisions to be adopted on prices, related measures and maximum guaranteed quantity arrangements for that marketing year.